            Case 1:21-cr-00080-BAH Document 11 Filed 03/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         )(
                                                  )(     Criminal No. 21-80 (BAH)
                       v.                         )(     Chief Judge Howell
                                                  )(     Status: March 12, 2021
        MATTHEW BLEDSOE                           )(


     MOTION TO TEMPORARILY MODIFY TRAVEL RESTRICTION
              TO PERMIT SPECIAL WORK TRAVEL
       AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his travel restriction in this
case to permit him to travel to the Nashville, Tennessee area on March 20, 2021 and to the
Tampa, Florida area from April 1 to April 4, 2021 for work. In support of this motion, Mr.
Bledsoe would show:
       1.       As has been pointed out at earlier hearings, Mr. Bledsoe owns a moving company
in the Memphis, Tennessee area. Most of his Mr. Bledsoe’s business is for moves that occur in
that same area. However, on occasion, Mr. Bledsoe does do moves that are outside the area.

       2.       Currently, as a condition of release in this case, Mr. Bledsoe is restricted to travel
within a 150-mile radius of Memphis, Tennessee. Mr. Bledsoe is also on GPS location
monitoring.
       3.       Mr. Bledsoe currently has two jobs scheduled for moves that are outside of a 150-
mile radius of Memphis, Tennessee. For the first job, Mr. Bledsoe is moving a household from
Memphis, Tennessee to the Nashville, Tennessee area. For this job, Mr. Bledsoe would need to
leave Memphis early on March 20, 2021. He would complete the move that same day and return




                                                  1
            Case 1:21-cr-00080-BAH Document 11 Filed 03/11/21 Page 2 of 2




to Memphis before the end of the day. The second job involves moving a household from
Memphis to the Tampa, Florida area. For this job, Mr. Bledsoe will need to travel from
Memphis to the Tampa area from April 1 to April 2, 2021, complete the move in the Tampa area
from April 2 to April 3, 2021, and return to Memphis from April 3 to April 4, 2021.
       4.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.
§ 3142(c)(3).
       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to
temporarily modify his travel restriction in this case to permit him to travel to the Nashville,
Tennessee area on March 20, 2021 and to the Tampa, Florida area from April 1 to April 4, 2021
for work.


                                                      Respectfully submitted,

                                                      ____/s/____________
                                                      Jerry Ray Smith, Jr.
                                                      D.C. Bar No. 448699
                                                      Counsel for Matthew Bledsoe
                                                      717 D Street, N.W.
                                                      Suite 310
                                                      Washington, DC 20004
                                                      E-mail: jerryraysmith@verizon.net
                                                      Phone: (202) 347-6101




                                                  2
